DENECKE, J.,
specially concurring in O’Connell, C. J.’s dissent.
I do not read onr past decisions as uniformly holding that a witness may be impeached by evidence of the past conviction of any crime, regardless of its bearing on the witness’s credibility. Redsecker v. Wade, 69 Or 153, 134 P 5, 138 P 485, 16A Ann Cas 269 (1914), is to the contrary and State v. Bacon, 13 Or 143, 9 P 393, 57 Am R 8 (1886), appears to be to the contrary.
“* * * Counsel for the plaintiff was permitted by the trial court to ask her many questions as to what name she had borne, what she had done, and as to whether she had been convicted of a crime, etc. In the exercise of a sound discretion, the trial court could lawfully allow this, for the purpose of discrediting the witness.
“In State v. Bacon, 13 Or. 144 (9 Pac. 57 Am. St. Rep. 8), the syllabus of the case is:
“ ‘Subject to the sound discretion (of the court, a witness may be compelled to answer any question which tends to test his credibility, or to shake his credit by injuring his character, however irrelevant it may be to the facts in issue, and however disgraceful the answer may be to himself; except only that he may claim his privilege and refuse to answer a question which tends to expose him to a criminal charge.’
# «5 &
“Such evidence is admissible only to impair the credibility of the witness testifying, and the trial court, in the exercise of a sound discretion, may either receive or reject it without error.” Redsecker v. Wade, supra (69 Or at 161-162).